 

FACILITY AGREEMENT

 

FACILITY AGREEMENT (this “Agreement”), dated as of March 31, 2014, between
Cytomedix, Inc., a Delaware Corporation (the “Borrower”), and the lenders set
forth on the signature page of this Agreement (together with their successors
and assigns, the “Lenders” and, together with the Borrower, the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Borrower wishes to borrow from the Lenders a maximum of Thirty-Five
Million Dollars ($35,000,000) for the purpose described in Section 2.1; and

 

WHEREAS, the Lenders desire to make loans to the Borrower for such purpose,

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1           General Definitions. Wherever used in this Agreement, the
Exhibits or the Schedules attached hereto, unless the context otherwise
requires, the following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly:

 

(a)          owns more than 10% of the beneficial ownership interest of such
Person;

 

(b)          controls, or is controlled by, or is under common control with,
such Person; or

 

(c)          is a general partner, or managing member of such Person.

 

A Person shall be deemed to be “controlled by” any other Person if such Person
possesses, directly or indirectly, power to vote ten percent (10%) or more of
the securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managers or power to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.

 

“Agreement Date” means the date of this Agreement.

 

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower and its
Subsidiaries.

 

“Authorizations” has the meaning set forth in Section 3.1(r).

 



 

 

 

“Business Day” means a day on which banks are open for business in The City of
New York.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning provided therefor in the Warrants.

 

“Common Stock Equivalents” means any securities of the Borrower which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Conversion Price” means $0.52 per share.

 

“Conversion Shares” has the meaning set forth in Section 3.1(w).

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Disbursement” and “Disbursement Request” have the meaning given to them in
Section 2.2.

 

“Disbursement Condition” means the Borrower shall have authorized and reserved
for issuance a number of shares of Common Stock sufficient to cover all shares
issuable on exercise of the Notes and the Warrants to be issued in connection
with a Disbursement (computed without regard to any limitations on the number of
shares that may be issued on exercise).

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Event of Default” has the meaning given to it in Section 5.4.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Excluded Taxes” means with respect to any Lender, (a) income Taxes imposed on
(or measured by) such Lender’s net income, franchise Taxes and branch profit
Taxes, in each case imposed by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender is organized or incorporated or in which the applicable lending office of
such Lender is located, or Other Connection Taxes, (b)  any United States
withholding Tax imposed on amounts payable to such Lender under the laws in
effect at the time such Lender becomes a party to this Agreement or such Lender
changes its lending office, except to the extent such Lender acquired its
interest in the Loan from a transferor that was entitled, immediately before
such transfer, to receive such Additional Amounts with respect to such
withholding Tax pursuant to Section 2.5(a), (c) any United States withholding
Tax imposed on amounts payable to such Lender as a result of such Lender’s
failure to comply with Section 2.5(d) other than as a result of such Lender’s
legal inability to comply with Section 2.5(d) as a result of a change in law
occurring subsequent to the date such Lender became a party to this Agreement,
or (d) any United States withholding Tax imposed on amounts payable to such
Lender due to such Lender’s non-compliance with FATCA.

 



2

 

 

“FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the foregoing.

 

“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other amounts owing by the Borrower to the
Lenders pursuant to the Loan Documents.

 

“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).

 

“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.

 

“Indebtedness” means the following:

 

(i)          all indebtedness for borrowed money;

 

(ii)         the deferred purchase price of assets or services (other than
payables) which in accordance with GAAP would be shown to be a liability (or on
the liability side of a balance sheet);

 

(iii)        all guarantees of Indebtedness;

 

(iv)        all letters of credit issued or acceptance facilities established
for the account of the Borrower and any of its Subsidiaries, including without
duplication, all drafts drawn thereunder;

 

(v)         all capitalized lease obligations;

 

(vi)        all indebtedness of another Person secured by any Lien on any
property of the Borrower or its Subsidiaries, whether or not such indebtedness
has been assumed or is recourse (with the amount thereof, in the case of any
such indebtedness that has not been assumed by the Borrower or its Subsidiaries,
being measured as the lower of (x) fair market value of such property and (y)
the amount of the indebtedness secured); and

 



3

 

 

(vii)       indebtedness created or arising under any conditional sale or title
retention agreement.

 

“Indemnified Person” has the meaning given to it in Section 5.11.

 

“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.

 

“Indemnity” has the meaning given to it in Section 5.11.

 

“Interest Rate” means 5.75% interest per annum.

 

“Interest Shares” means shares of Common Stock issued or issuable in lieu of
cash interest on the Notes.

 

“IP” and “Intellectual Property” have the meaning given to it in Section 3.1(n).

 

“IRS” means the United States Internal Revenue Service.

 

“Lincoln Park Capital Purchase Agreement” means that certain Purchase Agreement
dated as of February 18, 2013 between Borrower and Lincoln Park Capital Fund,
LLC.

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

 

“Loans” means the loans made available by the Lenders to the Borrower pursuant
to Section 2.2 in the maximum aggregate amount of Thirty-Five Million Dollars
($35,000,000) or, as the context may require, the principal amount thereof from
time to time outstanding.

 

“Loan Documents” means this Agreement, the Notes, the Security Agreement, the
Warrants, the Registration Rights Agreement, the Subordination Agreement and any
other document or instrument delivered in connection with any of the foregoing
and dated the Agreement Date or subsequent thereto, whether or not specifically
mentioned herein or therein.

 

“Loss” has the meaning given to it in Section 5.11.

 

“Major Transaction” has the meaning set forth in the Notes.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) or assets of the Borrower or its
Subsidiaries, (b) the validity or enforceability of any provision of any Loan
Document, (c) the ability of the Borrower to timely perform the Obligations or
(d) the rights and remedies of the Lenders under any Loan Document; provided,
however, any adverse effect that results directly or indirectly from general
economic, business, financial or market conditions shall not be deemed to be a
Material Adverse Effect.

 



4

 

 

“Material Contract” means any contract of the Borrower that has been filed or
was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Modified Share Authorization” shall mean the authorization of a Certificate of
Amendment of the Certificate of Incorporation of the Borrower increasing the
authorized shares of Common Stock such that the Borrower would have authorized
shares available for issuance in an amount required to cover, in addition to the
conversion or exercise of all outstanding convertible or exercisable securities
of the Borrower, all shares issuable upon exercise of the Warrants the
outstanding and conversion of the Notes then outstanding and the filing of such
Certificate of Amendment with the Secretary of State of Delaware.

 

“Net Sales” means without duplication, the cumulative gross amount invoiced
globally for the sale of its products by the Borrower, its Subsidiaries, and its
Affiliates, less (to the extent not already deducted from any invoiced amount)
typical deductions for trade, cash and quantity discounts, credits, allowances,
rebates, taxes, duties, governmental tariffs, freight, shipping and freight
insurance charges, all as detailed to the Lenders.

 

“Notes” means the Senior Secured Convertible Notes issued to the Lenders
evidencing the Loan in the forms attached hereto as Exhibit A.

 

“Obligations” means all obligations and liabilities (monetary or otherwise) of
the Borrower arising under or in connection with the Loan Documents.

 

“Organizational Documents” means the Certificate of Incorporation, Bylaws, or
similar documents, each as amended to date, of the Borrower or its Subsidiaries,
as the context may require.

 

“Other Connection Taxes” means with respect to any Lender, Taxes other than
United States withholding Taxes imposed as a result of a present or former
connection between such Lender and the jurisdiction imposing such Tax (except a
connection arising from such Lender having executed, delivered or performed its
obligations under the Loan Documents or the Warrants).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made in connection with the
exercise of remedies following an Event of Default.

 

“Permitted Indebtedness” means Indebtedness existing as of the Agreement Date
and set forth on Exhibit B attached hereto and:

 



5

 

 

(i)          The Obligations;

 

(ii)         Indebtedness in respect of letters of credit, to the extent that
such letters of credit are required in connection with the Borrower’s business
pursuant to Applicable Laws;

 

(iii)        Indebtedness to trade creditors in the ordinary course of
business.;

 

(iv)        Indebtedness in respect of netting services, overdraft protections
and other similar and customary services in connection with deposit accounts;

 

(v)         Performance bonds, surety bonds and similar instruments incurred in
the ordinary course of business;

 

(vi)        Guarantees with respect to any Permitted Indebtedness;

 

(vii)       Indebtedness in respect of purchase money financing, capital lease
obligations and equipment financing facilities covering existing and
newly-acquired equipment, including for the acquisition, installation,
qualification and validation of such equipment;

 

(viii)      Indebtedness to employees in respect of benefit plans and employment
and severance arrangements;

 

(ix)         Indebtedness to JMJ Financial under that certain Convertible
Promissory Note dated as of July 14, 2011 in the original principal amount of
$1,300,000 and which has an outstanding principal balance as of the Agreement
Date of $141,000; and

 

(x)          Indebtedness to the JP’s Nevada Trust Dtd 2/3/2005 evidenced by a
Secured Promissory Note dated April 28, 2011 in the original principal amount of
$2,100,000 (the “Subordinated Debt”) subordinated to the Obligations pursuant to
the Subordination Agreement.

 

“Permitted Liens” means:

 

(i)          Liens existing on the Agreement Date and set forth on Exhibit C;

 

(ii)         Liens in favor of the Lenders;

 

(iii)        Statutory Liens created by operation of applicable law;

 

(iv)        Liens arising in the ordinary course of business and securing
obligations that are not more than 60 days past due or are being contested in
good faith by appropriate proceedings;

 



6

 

 

(v)         Liens for taxes, assessments or governmental charges or levies not
past due and payable or that are being contested in good faith by appropriate
proceedings;

 

(vi)        Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default;

 

(vii)       Liens in favor of financial institutions arising in connection with
the Borrower’s or its Subsidiaries’ accounts maintained in the ordinary course
held at such institutions to secure standard fees for services charged by, but
not financing made available by, such institutions;

 

(viii)      Pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(ix)         Easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the conduct of the business of the applicable Person;

 

(x)          Leases, licenses or subleases granted to others not interfering in
any material respect with the business of the Borrower and its Subsidiaries;

 

(xi)         Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or equivalent in foreign jurisdictions) on items in the
course of collection; and

 

(xii)        Liens on the assets of Cytomedix Acquisition Company, LLC securing
the Indebtedness permitted by Section (x) of the definition of Permitted
Indebtedness in accordance with the terms of the Subordination Agreement.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement, shall be the OTC Bulletin Board.

 

“Proxy Vote” shall mean the vote of the shareholders of Borrower on a proposed
Share Authorization.

 

“Register” has the meaning set forth in Section 1.4 (b).

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Agreement Date between Lenders and the Borrower.

 



7

 

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Lenders of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” means Regulation D promulgated by the Commission pursuant to the
Securities Act, as such Regulation may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having the
substantially the same effect as such Regulation.

 

“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Notes, the Warrants, the Conversion Shares, the Interest
Shares and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Security Agreement” means the Guaranty and Security Agreement of even date
herewith among Borrower, its Subsidiaries and Lenders.

 

“Share Authorization” means the authorization of a Certificate of Amendment of
the Certificate of Incorporation of the Borrower increasing the authorized
Common Stock such that the Borrower shall have increased its authorized shares
available for issuance by 225,000,000 and the filing of such Certificate of
Amendment with the Secretary of State of Delaware.

 

“Share Authorization Date” shall mean the first date, if at all, prior to the
occurrence of a Share Authorization Default on which the number of shares of
Common Stock duly authorized for issuance under the Company’s Certificate of
Incorporation are sufficient to cover (in addition to all shares issuable upon
conversion or exercise of all convertible or exercisable Securities of the
Borrower) the issuance of all shares issuable upon a “Cash Exercise” of all
outstanding Warrants issued pursuant to this Agreement and the full conversion
of all principal amounts outstanding under all Notes issued under this Agreement
(regardless of whether or not such exercises or conversions actually occur).

 

“Share Authorization Default” means, either (i) a Share Authorization Failure
has occurred and a Stroke Trial Price Event has not occurred, or (ii) a Share
Authorization Failure and a Stroke Trial Price Event has occurred, but, in the
case of clause (ii) only, Borrower has failed to obtain a Modified Share
Authorization within 100 days of the occurrence of such Stroke Trial Price
Event.

 

“Share Authorization Failure” means the earlier of (i) the results of a
shareholder vote which fails to approve the Share Authorization, or (ii) the
Second Disbursement Request has not occurred within 120 days of the Agreement
Date.

 



8

 

 

“Stroke Trial Price Event” means the occurrence of each of the following:

 

(a) the average daily Volume Average Weighted Price per share of Common Stock
for the five (5) consecutive Trading Day period preceding the announced results
of the Proxy Vote is at least 200% of the Conversion Price;

 

(b) the public announcement of the clinical results of the Borrower’s AlD-401
“RECOVER” stroke trial (the “Stroke Trial or Stroke Trial Results”) occurs
within 90 days of Agreement Date and the average daily Volume Average Weighted
Price per share of Common Stock for the five (5) consecutive Trading Day period
following the public announcement of the Stroke Trial Results is at least 150%
of the average daily Volume Average Weighted Price per share of Common Stock for
the five (5) consecutive Trading Day period prior to the public announcement of
the Stroke Trial Results;

 

(c) the primary efficacy endpoint of the Stroke Trial was met in the modified
Intent to Treat (mITT) population and no major safety signals or issues
attributable to ALD-401 were identified; and

 

(d) a Share Authorization Failure has occurred.

 

“Subordination Agreement” means the Subordination Agreement dated as of the
Agreement Date among JP’s Nevada Trust Dtd 2/3/2005, Borrower, Aldagen, Inc.,
Cytomedix Acquisition Company, LLC, the Lenders, and Deerfield Mgmt., L.P., as
agent for Lenders.

 

“Subsidiary or Subsidiaries” means, as to the Borrower, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.

 

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
consolidated, combined or unitary tax returns.

 

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings and all liabilities with respect
thereto, (including by reason of any delay in payment).

 

“Trading Day” shall have the meaning provided therefor in the Notes.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Volume Weighted Average Price” shall have the meaning provided therefor in
Section 2.9.

 



9

 

 

“Warrants” has the meaning set forth in Section 2.10(a).

 

“Warrant Shares” has the meaning set forth in Section 3.1(w).

 

“Yield Enhancement Payment” means an amount equal to three percent (3%) of the
outstanding principal amount of the Notes (i) payable in Freely Tradable Common
Stock (hereinafter defined) at the Conversion Price, or (ii) if Freely Tradable
Common Stock is not then available, at Lenders’ election, in cash.

 

Section 1.2           Interpretation. In this Agreement, unless the context
otherwise requires, all words and personal pronouns relating thereto shall be
read and construed as the number and gender of the party or parties requires and
the verb shall be read and construed as agreeing with the required word and
pronoun; the division of this Agreement into Articles and Sections and the use
of headings and captions is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit, Section or Schedule shall be construed as a reference to that
specified Article, Exhibit, Section or Schedule of this Agreement; and any
reference to any of the Loan Documents means such document as the same shall be
amended, supplemented or modified and from time to time in effect.

 

Section 1.3           Business Day Adjustment. If the day by which any payment
or other performance is due to be made is not a Business Day, that payment or
performance shall be made by the next succeeding Business Day unless that next
succeeding Business Day falls in a different calendar month, in which case that
payment or other performance shall be made by the Business Day immediately
preceding the day by which such payment or other performance is due to be made.

 

Section 1.4           

 

(a)          The Borrower shall record on its books and records the amount of
the Loan, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.

 

(b)          The Borrower shall establish and maintain at its address referred
to in Section 6.1, a record of ownership (the “Register”) in which the Borrower
agrees to register by book entry the interests (including any rights to receive
payment hereunder) of each Lender in the Loan, and any assignment of any such
interest, and (ii) accounts in the Register in accordance with its usual
practice in which it shall record (1) the names and addresses of the Lenders
(and any change thereto pursuant to this Agreement), (2) the amount of the Loan
and each funding of any participation therein, (3) the amount of any principal
or interest due and payable or paid, and (4) any other payment received by the
Lenders from the Borrower and its application to the Loan.

 



10

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Loan (including any Notes evidencing the Loan) is a registered
obligation, the right, title and interest of the Lenders and their assignees in
and to the Loan shall be transferable only upon notation of such transfer in the
Register and no assignment thereof shall be effective until recorded therein.
This Section 1.4 shall be construed so that the Loan is at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.

 

(d)          The Borrower and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower or such Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

ARTICLE 2

AGREEMENT FOR THE LOAN

 

Section 2.1           Use of Proceeds. The proceeds of the Loan will be used for
working capital and general corporate purposes and, in addition, with respect to
the Second Disbursement, for repayment of the Subordinated Debt.

 

Section 2.2           Disbursement. (a) Subject to the conditions set forth in
Article 4 and this Section 2.2, the Lenders shall disburse Loans to the Borrower
(“First Disbursement”) in the aggregate amount of $9,000,000 on the date of this
Agreement upon receipt from the Borrower of a written request (“Disbursement
Request”) for the Disbursement and stating that no Event of Default has
occurred. The Lenders shall fulfill the First Disbursement in accordance with
their respective allocations set forth on Schedule 1 hereto.

 

(a)          Subject to the satisfaction of the conditions set forth in Article
4 and this Section 2.2, and provided that a Share Authorization has occurred
within one hundred twenty days of the Agreement Date, the Borrower shall, within
three (3) Business Days of a Share Authorization, make a written request for a
Disbursement (“Second Disbursement Request”) and the Lenders shall disburse to
the Borrower in one additional disbursement (the “Second Disbursement”), a Loan
in the aggregate amount of $26,000,000. Such Second Disbursement Request shall
be delivered to Lenders on a Business Day, but in no event on the last Business
Day of any month. The disbursement date set forth in such Second Disbursement
Request shall be a date not less than 15 Business Days after the date of receipt
by the Lenders of such Disbursement Request and no earlier than the second
Business Day of the month following the month in which such Second Disbursement
Request is received (the “Disbursement Date”). The Lenders shall fulfill such
Second Disbursement Request in accordance with the respective allocations set
forth on Schedule 1 hereto. Proceeds of the Second Disbursement shall first be
used for repayment of the Subordinated Debt in accordance with the written
instructions of the holder of the Subordinated Debt and Borrower and thereafter
as directed in writing by Borrower.

 

Section 2.3           Payment.

 

(a)          Borrowers shall make the Final Payment on the fifth anniversary of
the Agreement Date.

 



11

 

 

(b)          A Note shall be deemed prepaid to the extent the payee Lender of
such Note satisfies the payment of the Exercise Price (as such term is defined
in the Warrants) through a reduction of the principal amount outstanding under
such Lender’s Note in accordance with Section 3(a)(i) of the Warrants.

 

(c)          Lenders shall have the right to convert all or any part of the
principal amount of their Notes into Common Stock in accordance with the terms
of the Notes.

 

(d)          Each prepayment by the Borrower shall be applied first, to accrued
and unpaid interest and second, to principal and shall be allocated among the
Lenders in accordance with their respective allocations set forth on Schedule 1
hereto.

 

(e)          Upon the earlier of (i) a Share Authorization Failure, or (ii) the
Second Disbursement, Borrower shall make a Yield Enhancement Payment to Lenders
in accordance with the respective allocations set forth on Schedule 1 hereto;
provided, however, Lenders, at their sole election, may defer payment of a Yield
Enhancement Payment if Freely Tradable Common Stock is not available, until such
time as Freely Tradable Common Stock becomes available, subject to Lenders’
election at any time prior thereto to require such payment be made in cash.

 

(f)          In the event the Borrower sells shares of Common Stock, preferred
stock or any other security after the Agreement Date, it shall promptly notify
Lenders in writing of such sale (“Sale Notice”). Each Lender may, in its sole
discretion, upon notice to the Borrower within five (5) days of receipt of such
Sale Notice or, one (1) Business Day, in the case of a Sale Notice in connection
with a sale of Common Stock pursuant to the Lincoln Park Capital Purchase
Agreement, require the Borrower to prepay such Lender’s Note in the aggregate
amount equal to its proportionate share of a sum equal to 35% of the gross
proceeds received by the Borrower from such sale, provided, however, that the
provisions of this Section 2.3(d) shall not apply to the first $10,000,000 of
gross proceeds received by the Borrower from all such sales.

 

(g)          

 

(i)          If Net Sales for the quarter ended September 30, 2015 is less than
the amount set forth for such quarter on Schedule 2.3(g), or for the quarter
ended December 31, 2015 is less than the amount set forth for such quarter on
Schedule 2.3(g), the Lenders, in their sole discretion, may require the Borrower
to prepay one-third of the aggregate amount of the First and Second
Disbursements together with accrued and unpaid interest thereon, on the second
anniversary of the Agreement Date.

 

(ii)         If Net Sales for the quarter ended September 30, 2016 is less than
the amount set forth for such quarter on Schedule 2.3(g), or for the quarter
ended December 31, 2016 is less than the amount set forth for such quarter on
Schedule 2.3(g), the Lenders, in their sole discretion, may require the Borrower
to prepay one-third of the aggregate amount of the First and Second
Disbursements together with accrued and unpaid interest thereon on the third
anniversary of the Agreement Date.

 



12

 

 

(iii)        If Net Sales for the quarter ended September 30, 2017 is less than
the amount set forth for such quarter on Schedule 2.3(g), or for the quarter
ended December 31, 2017 is less than the amount set forth for such quarter on
Schedule 2.3(g), the Lenders, in their sole discretion, may require the Borrower
to prepay one-third of the aggregate amount of the first and second
disbursements together with accrued and unpaid interest thereon on the fourth
anniversary of the Agreement Date.

 

(h)          Upon a Share Authorization Default, the Lenders may, in the
exercise of their sole discretion, at any time require the Borrower to pay to
the Lenders, in cash, an amount equal to the greater of (i) the outstanding
principal amount of the Notes plus all accrued and unpaid interest thereunder
and the fair market value of the Yield Enhancement Payment, or (ii) an the
product of (A) the outstanding principal amount of the Notes plus all accrued
and unpaid interest thereunder and the Yield Enhancement Payment, divided by the
Conversion Price and (B) the average of the Volume Weighted Average Price per
share of the Borrower’s Common Stock for the five (5) consecutive Trading Day
period prior to Share Authorization Default.

 

Section 2.4           Payments. All payments by the Borrower under any of the
Loan Documents shall be made without setoff or counterclaim. Payments of any
amounts due to the Lenders under this Agreement shall be made in Dollars in
immediately available funds prior to 11:00 a.m. New York City time on such date
that any such payment is due, at such bank or places as the Lenders shall from
time to time designate in writing at least 5 Business Days prior to the date
such payment is due. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by banks, clearing houses, or any other financial
institution, in connection with making any payments under any of the Loan
Documents, except for any costs imposed by the Lenders’ banking institutions.

 

Section 2.5           Taxes.

 

(a)          Any and all payments hereunder or under any other Loan Document
shall be made, in accordance with this Section 2.5, free and clear of and
without deduction for any and all present or future Indemnified Taxes except as
required by applicable law. If Borrower shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document, (i) the sum payable shall be increased by as much as shall
be necessary so that after making all required deductions (including deductions
for Indemnified Taxes applicable to additional sums payable under this Section
2.5), each Lender shall receive an amount equal to the sum it would have
received had no such deductions been made (any and all such additional amounts
payable shall hereafter be referred to as the “Additional Amounts”), (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of such
Taxes, Borrower shall furnish to the applicable Lender the original or a
certified copy of a receipt evidencing payment thereof or other evidence of such
payment reasonably satisfactory to such Lender.

 



13

 

 

(b)          Borrower agrees to pay and authorizes each Lender to pay in its
name (but without duplication), all Other Taxes. Within 30 days after the date
of any payment of Other Taxes, Borrower shall furnish to the applicable Lender
the original or a certified copy of a receipt evidencing payment thereof or
other evidence of such payment reasonably satisfactory to such Lender.

 

(c)          Borrower shall reimburse and indemnify, within 10 days after
receipt of demand therefor, each Lender for all Indemnified Taxes (including all
Indemnified Taxes imposed on amounts payable under this Section 2.5(c)) paid by
such Lender, whether or not such Indemnified Taxes were correctly or legally
asserted. A certificate of the applicable Lender(s) setting forth the amounts to
be paid thereunder and delivered to Borrower shall be conclusive, absent
manifest error.

 

(d)          Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Code) for United States federal income tax
purposes shall, on or before the date on which the Lender becomes a party to
this Agreement, provide to Borrower a properly completed and executed IRS Form
W-9 certifying that such Lender is not subject to backup withholding tax. Each
Lender that is not a United States Person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Foreign
Lender”) and is entitled to an exemption from or reduction of U.S. withholding
tax with respect to payments under this Agreement shall, on or before the date
on which the Lender becomes a party to this Agreement, provide Borrower with a
properly completed and executed IRS Form W-8ECI, W-8BEN, W-8IMY or other
applicable forms (together with any required supporting documentation), or any
other applicable certificate or document reasonably requested by the Borrower,
and, if such Foreign Lender is relying on the portfolio interest exception of
Section 871(h) or Section 881(c) of the Code (or any successor provision
thereto), shall also provide the Borrower with a certificate (the “Portfolio
Interest Certificate”) representing that such Foreign Lender is not a “bank” for
purposes of Section 881(c) of the Code (or any successor provision thereto), is
not a 10% holder of the Borrower described in Section 871(h)(3)(B) of the Code
(or any successor provision thereto), and is not a controlled foreign
corporation receiving interest from a related person (within the meaning of
Sections 881(c)(3)(C) and 864(d)(4) of the Code, or any successor provisions
thereto). Each Lender shall provide new forms (or successor forms) as reasonably
requested by Borrower from time to time and shall notify Borrower in writing
within a reasonable time after becoming aware of any event requiring a change in
the most recent forms previously delivered by such Lender to Borrower.

 

(e)          If a payment to a Lender under this Agreement would be subject to
U.S. withholding tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA, such Lender shall deliver to
Borrower, at the times prescribed by law or as reasonably requested by Borrower,
such documentation as is required in order for Borrower to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with its obligations under FATCA, or to determine the amount to deduct and
withhold from such payment.

 

Section 2.6           [Reserved.]

 



14

 

 

Section 2.7           Interest. The outstanding principal amount of the Notes
shall bear interest at the Interest Rate (calculated on the basis of the actual
number of days elapsed in each month). Interest shall be paid quarterly in
arrears commencing on July 1, 2014 and on the first Business Day of each
October, January, April and July thereafter (each, an “Interest Payment Date”).
Upon notice from the Borrower to the Lenders prior to any of the first five
Interest Payment Dates, Interest otherwise payable on such Interest Payment Date
shall not be paid but shall be added to the then outstanding principal amount of
the Loans (the aggregate amount of such interest added to principal and all
interest accruing thereon, the “Accrued Interest Amount”). The Accrued Interest
Amount shall be paid on October 1, 2015. After the Second Disbursement, Borrower
may elect payment of accrued and unpaid interest due on a quarterly interest
payment date be made shares of Common Stock as provided in Section 2.9 of this
Agreement.

 

Section 2.8           Interest on Late Payments. Without limiting the remedies
available to the Lenders under the Loan Documents or otherwise, to the maximum
extent permitted by applicable law, if the Borrower fails to make a required
payment of principal or interest with respect to the Loan when due the Borrower
shall pay, in respect of such principal and interest at the rate per annum equal
to the Interest Rate plus ten percent (10%) for so long as such payment remains
outstanding. Such interest shall be payable on demand.

 

Section 2.9           Payment of Interest in Common Stock.

 

(a)          Share Issuance Right. In lieu of making any payment of accrued and
unpaid interest in respect of the Notes in cash and subject to the provisions of
this Section 2.9, the Borrower may elect to satisfy all or any such payment by
the issuance to the Lenders of shares of Freely Tradable Common Stock (as
defined below) (an “Interest Share Issuance"). Subject to the provisions of this
Section 2.9, the Borrower's exercise of its share issuance rights under this
Section 2.9 shall be deemed to satisfy its obligation to pay any accrued and
unpaid interest in respect of which such share issuance right is being exercised
as of the Interest Payment Date.

 

(b)          Exercise of Share Issuance Rights. Subject to the provisions of
this Section 2.9, upon written notice given at least five (5) Trading Days prior
to the applicable date on which interest would otherwise be due under Section
2.7 hereunder, the Borrower may deliver to the Lenders notice by electronic mail
and facsimile (a "Share Issuance Notice") of its intention to make Interest
Share Issuances pursuant to the provisions of this Section 2.9 in payment of
interest under the Notes; provided, however, that, absent prior written consent
of the Required Lenders (in their sole and absolute discretion) the Borrower may
not deliver a Share Issuance Notice (i) upon and during the continuation of an
Event of Default (as defined in Section 5.4), (ii) unless the Borrower has, at
the time of such issuance, complied with the "current public information"
requirement of Rule 144(c) under the Securities Act, (iii) at any time following
receipt of a notice of Major Transaction, (iv) unless all material information
regarding the Borrower has been publicly disclosed in reports filed pursuant to
the Exchange Agreement (v) if, as of the close of business on the Trading Day
preceding the date of the Share Issuance Notice, the Market Capitalization (as
defined below) is less than $50 million, (vi) if the closing bid price for the
Borrower’s shares of Common Stock as of the last Trading Day preceding the date
of the Share Payment Notice on the principal securities exchange, trading market
or quotation system on which the Borrower’s shares of Common Stock are listed,
traded or quoted (the “Principal Market”) is less than $0.35 per share (as
appropriately adjusted to reflect any stock split, stock combination,
reclassification or other similar event affecting the shares) or (vi) the
Borrower’s transfer agent is not participating in the Depositary Trust Company
Fast Automated Securities Transfer Program. Subject to such provisions, a Share
Issuance Notice shall be irrevocable and shall specify the aggregate amount of
interest under the Notes that the Borrower intends to satisfy by issuing shares
of Common Stock to the Lenders on the applicable Interest Payment Date (the
"Share Issuance Amount").

 



15

 

 

For purposes herein, "Freely Tradable Common Stock" means, with respect to any
shares of Common Stock issued pursuant to this Section 2.9, such shares are
eligible for resale by the Lenders that are not affiliates (as defined in Rule
144(a)(1) of the Securities Act) of the Borrower without restriction and without
the need for registration under any applicable federal or state securities laws;
provided that the Borrower shall have delivered to the Lenders an opinion of
counsel reasonably satisfactory to the Lenders, substantially in the form
attached as Exhibit D relating to such shares of Common Stock.

 

For purposes herein, “Market Capitalization” shall mean the product of (x) the
number of issued and outstanding shares of Common Stock as of the date of
calculation (exclusive of any shares issuable upon the exercise of options or
warrants or conversion of any convertible securities), multiplied by (y) the
last closing bid price for the Borrower’s shares of Common Stock as of the
preceding Trading Day on the on which the Borrower’s shares of Common Stock are
listed, traded or quoted.

 

(c)          Interest Share Issuances on Interest Payment Date. If the Borrower
has elected to make an Interest Share Issuance on the applicable Interest
Payment Date, the Borrower shall issue to the Lenders a number of shares of
Common Stock equal to the quotient of (1) the Share Issuance Amount and (2) the
Interest Payment Price in effect on the applicable Interest Payment Date (the
"Interest Payment Shares"). To the extent such calculation yields a fractional
number of shares, the number of Interest Payment Shares shall be rounded up to
the next full number of shares. By no later than 10:00 a.m., New York City time,
on the Interest Payment Date, the Borrower credit the shares underlying the
Interest Share Issuance, to which the Lender shall be entitled to the Lender's
or its designee's balance account with the Depositary Trust Company Fast
Automated Securities Transfer Program through its Deposit Withdrawal Agent
Commission system, for the Interest Payment Shares to which the Lender shall be
entitled. For purposes herein, "Trading Day" means any day on which the Common
Stock is traded for at least two hours on the Current Market. For purposes
herein, "Interest Payment Price" shall mean the lesser of (i) the “Applicable
Percentage” (as defined below) of the average of the Volume Weighted Average
Price for the Borrower's Common Stock for the five (5) consecutive Trading Day
period prior to the Interest Payment Date (the "VWAP Period") or (ii) the
Applicable Percentage of the closing bid price for the Company's Common Stock as
of the last Trading Day of the VWAP Period on the principal securities exchange,
trading market or quotation system (including the OTC Market (as defined below))
on which the Company's Common Stock is listed, traded or quoted. For purposes
herein, "Volume Weighted Average Price" means the volume weighted average sale
price between 9:30 am and 4:00 New York City Time of such security on the
principal securities exchange, trading market or quotation system where such
security is listed or traded as reported by Bloomberg Financial Markets or an
equivalent, reliable reporting service ("Bloomberg") mutually acceptable to and
hereafter designated by the Required Lenders and the Borrower or, if no volume
weighted average sale price is reported for such security, then the last closing
trade price of such security as reported by Bloomberg, or, if no last closing
trade price is reported for such security by Bloomberg, the average of the bid
prices of any market makers for such security that are listed in the over the
counter market by the Financial Industry Regulatory Authority, Inc. or on the
"over the counter" Bulletin Board (or any successor) or in the "pink sheets" (or
any successor) by the OTC Markets Group, Inc. (collectively, the "OTC Market").
If the Volume Weighted Average Price cannot be calculated for such security on
such date in the manner provided above, the volume weighted average price shall
be the fair market value as mutually determined by the Borrower and the Required
Lenders. For purposes herein, the “Applicable Percentage” means, 92.5%.

 



16

 

 

(d)          Borrower Reporting. The Borrower shall file with the SEC a Current
Report on Form 8-K disclosing its delivery of a Share Issuance Notice, no later
than 8:35 a.m., New York City time, on the first Trading Day following the date
on which the Share Issuance Notice has been sent to the Lenders.

 

(e)          Limitations on Share Issuances. Notwithstanding anything herein to
the contrary, (i) no payments of interest on the Notes may be satisfied in
shares of Common Stock to the extent that the number of, shares so issued,
together with the number of other shares of Common Stock beneficially owned by a
Lender and its affiliates and any other persons or entities whose beneficial
ownership of Common Stock would be aggregated with the Lender for purposes of
Section 13(d) of the Exchange Act, including any shares held by any "group" of
which the Lender is a member, but exclusive of shares issuable at such time upon
exercise or conversion of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitations set forth in this Section 2.9(e), would exceed 9.985% of the total
number of shares of Common Stock of the Borrower then issued and outstanding
(the “9.985% Cap”); (ii) if a Foreign Lender is relying on the portfolio
interest exception of Section 871(h) or Section 881(c) of the Code with respect
to interest payments, no payments under the Notes may be made in Common Stock
pursuant to this Section 2.9 to such Foreign Lender (or any Lender affiliated
with such Lender) to the extent the issuance of shares of Common Stock to such
Foreign Lender (or any Lender affiliated with such Lender) would cause such
Foreign Lender (taking into account applicable attribution rules) to become a
10% shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (iii) no interest may be satisfied through the issuance of shares of
Common Stock hereunder on any Interest Payment Date to the extent the number of
Interest Payment Shares issuable in respect of an Interest Share Issuance on
such Interest Payment Date would exceed one-half of one percent of (x) the total
number of shares of Common Stock outstanding less (y) the total number of shares
of Common Stock beneficially owned by officers, directors and affiliates of the
Borrower, and (iv) no shares may be issued pursuant to this Section 2.9 in
satisfaction of interest payments if any of the conditions to issuance of a
Share Issuance Notice set forth in the proviso under subsection (b) above are
not satisfied at the time of issuance.

 

(f)          Allocation of Shares Underlying Interest Share Issuances. All
shares of Common Stock issuable to the Lenders under Interest Share Issuances
pursuant to this Section 2.9 shall be allocated pro rata among the Notes based
on the outstanding principal amount of the Notes, in each case unless the
Lenders notify the Borrower in writing of any different allocation ratio.

 



17

 

 

(g)          Issuance of Shares Underlying Interest Share Issuances. It shall be
a condition precedent to the delivery of shares of Common Stock pursuant to this
Section 2.9 that such shares of Common Stock shall be duly authorized by all
necessary corporate action, when issued in accordance with the terms hereof
shall be validly issued and outstanding and fully paid and nonassessable, and,
when such shares of Common Stock have been issued to the Lenders, the Lenders
shall be entitled to all rights accorded to a holder and beneficial owner of
Common Stock.

 

(h)          Failure to Deliver Interest Payment Shares. If the Borrower fails
on any Interest Payment Date to deliver the shares of Common Stock required to
be delivered on that date, and such failure is not cured within one (1) Trading
Day following such Interest Payment Date (a "Share Delivery Failure"), no
interest due under the Notes shall be reduced in respect of such Share Issuance
Notice until such shares of Common Stock are actually issued and, in addition to
all other obligations under this Section 2.9, the Borrower shall be obligated to
promptly pay to the Lenders, for each day that such Share Delivery Failure
occurs, an amount equal to the Failure Amount. As used herein, the "Failure
Amount" shall be an amount equal to 5% of the dollar amount of interest payments
due on the applicable Interest Payment Date.

 

Section 2.10         Delivery of Warrants.

 

(i)          On the date hereof, the Borrower shall issue to the Lenders
warrants to purchase 25,115,385 shares of Common Stock (the “Initial Warrant
Shares”), in substantially the form set forth on Exhibit E hereto (together with
any Warrants issuable pursuant to subsection (b) below, the “Warrants”). The
exercise price of the Initial Warrant Shares will initially be equal to the
Conversion Price.

 

(j)          Upon the Lenders effecting the Second Disbursement, the Borrower
shall issue to the Lenders warrants to purchase 67,500,000 shares of Common
Stock (the “Second Draw Warrant Shares”). The exercise price of the Second Draw
Warrant Shares would be the Conversion Price. All Warrants issued pursuant to
this Section 2.10 shall contain an expiration date of seven (7) years from the
applicable date of issuance.

 

(k)          The Warrants issued pursuant to this Section 2.10 shall be
allocated among the Lenders as set forth on Schedule 1 (as such allocations may
be amended or modified by assignments of Loans pursuant to Section 5.5).

 

(l)          Notwithstanding anything herein to the contrary, the number of
shares of Common Stock into which the Warrants to be issued pursuant to Section
2.10(b) are exercisable and the exercise price applicable to any such Warrants
shall be adjusted to reflect any adjustments in the number of shares of Common
Stock into which such Warrant is exercisable that would have taken effect
pursuant to the terms of such Warrant had such Warrant been issued on the date
hereof and remained outstanding through the date of such issuance.

 



18

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Borrower. The
Borrower represents and warrants to the Lenders that, except as set forth in a
Schedule to this Agreement:

 

(a)          The Borrower and its Subsidiaries are conducting their business in
compliance with their Organizational Documents, which are in full force and
effect.

 

(b)          No Default or Event of Default has occurred.

 

(c)          The Borrower and its Subsidiaries (i) are capable of paying their
debts as they fall due, have not admitted their inability to pay their debts as
they fall due, (ii) are not bankrupt or insolvent and (iii) have not taken
action, and no such action has been taken by a third party, for the Borrower’s
or any Subsidiary’s winding up, dissolution, or liquidation or similar executory
or judicial proceeding or for the appointment of a liquidator, custodian,
receiver, trustee, administrator or other similar officer for the Borrower, any
Subsidiary or any or all of their assets or revenues.

 

(d)          No Lien exists on the Borrower’s or any Subsidiary’s assets, except
for Permitted Liens.

 

(e)          The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional.

 

(f)          No Indebtedness of the Borrower or any Subsidiary exists other than
Permitted Indebtedness.

 

(g)          The Borrower is validly existing as a corporation in good standing
under the laws of the state of Delaware. The Borrower and its Subsidiaries have
full power and authority to own their properties, conduct their business and
enter into the Loan Documents and to consummate the transactions contemplated
under the Loan Documents, and are duly qualified to do business as a foreign
entity and are in good standing in each jurisdiction where the failure to be so
qualified could reasonably be expected to result in a Material Adverse Effect.

 

(h)          There is not pending or, to the knowledge of the Borrower,
threatened, any action, suit, investigation, hearings or other proceeding before
any Governmental Authority (a) to which the Borrower or any of its Subsidiaries
is a party or (b) which has as the subject thereof any assets owned by the
Borrower or any of its Subsidiaries. There are no current or, to the knowledge
of the Borrower, pending, legal, governmental or regulatory enforcement actions,
suits or other proceedings to which the Borrower or any of its Subsidiaries or
any of their assets is subject.

 



19

 

 

(i)          The Loan Documents have been duly authorized, executed and
delivered by the Borrower and each Subsidiary a party thereto, and constitute
the valid, legal and binding obligation of the Borrower and its Subsidiaries
party thereto enforceable in accordance with their terms, except as such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally. The execution, delivery and performance of the Loan Documents by the
Borrower and its Subsidiaries and the consummation of the transactions therein
contemplated will not (A) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any Lien (other than pursuant to the Loan
Documents) upon any assets of the Borrower or any of its Subsidiaries pursuant
to, any agreement to which the Borrower or any Subsidiary is a party or by which
the Borrower or any of its Subsidiaries are bound or to which any of the assets
of the Borrower or any Subsidiary is subject, (B) result in any violation of or
conflict with the provisions of the Organizational Documents or (C) result in
the violation of any Applicable Law or (D) result in the violation of any
judgment, order, rule, regulation or decree of any Governmental Authority. No
consent, approval, authorization or order of, or registration or filing with any
Governmental Authority is required for the execution, delivery and performance
of any of the Loan Documents or for the consummation by the Borrower and its
Subsidiaries of the transactions contemplated thereby except for such
registrations and filings in connection with the issuance of the Warrants and
Warrant Shares pursuant the Loan Documents that are necessary to comply with
federal and state securities laws, rules and regulations, and filings
contemplated by the Security Agreement and the Borrower and each of its
Subsidiaries has the power and authority to enter into the Loan Documents and
the Equity Documents and to consummate the transactions contemplated under the
Loan Documents.

 

(j)          The Borrower has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Borrower was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective filing dates, or to the
extent corrected by a subsequent restatement, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company has never
been an issuer subject to Rule 144(i) under the Securities Act. Each of the
Material Contracts to which the Company is a party or to which the property or
assets of the Company are subject has been filed as an exhibit to the SEC
Reports.

 

(k)          Other than has been obtained, no Authorization is required for (i)
the execution and delivery of this Agreement, the other Loan Documents, and the
Warrants, or (ii) the consummation of the transactions contemplated hereby and
thereby, including but not limited to the issuance and exercise of the Warrants.

 



20

 

 

(l)          The Borrower and each of its Subsidiaries holds, and is operating
in good standing and in compliance in all material respects with, all
franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders of any Governmental Authority (collectively, “Necessary
Documents”) required for the conduct of its business, including, without
limitation, all licenses to operate pharmacies and dispense controlled
substances regulated by the United States Drug Enforcement Agency and all
Necessary Documents are valid and in full force and effect; and neither the
Borrower not any Subsidiary has received written notice of any revocation or
modification of any of the Necessary Documents and neither the Borrower nor any
Subsidiary has any reason to believe that any of the Necessary Documents will
not be renewed in the ordinary course of business, and the Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
federal, state, local and foreign laws, regulations, orders and decrees
applicable to the conduct of its business.

 

(m)          The Borrower and its Subsidiaries have good and marketable title to
all of their assets free and clear of all Liens except Permitted Liens. The
property held under lease by the Borrower or any Subsidiary is held under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of the Borrower or any Subsidiary.

 

(n)          The Borrower and its Subsidiaries own or have the right to use
pursuant to a valid and enforceable written license, implied license or other
legally enforceable right, all of the Intellectual Property (as defined below)
that is necessary for the conduct of their business as currently conducted (the
“IP”). The IP that is registered with or issued by a Governmental Authority is
valid and enforceable; there is no outstanding, pending, or threatened action,
suit, other proceeding or claim by any third person challenging or contesting
the validity, scope, use, ownership, enforceability, or other rights of the
Borrower or any Subsidiary in or to any IP and neither the Borrower nor any
Subsidiary has received any written notice regarding, any such action, suit, or
other proceeding. Neither the Borrower nor any Subsidiary has infringed or
misappropriated any material rights of others. There is no pending or threatened
action, suit, other proceeding or claim by others that the Borrower or any
Subsidiary infringes upon, violates or uses the Intellectual Property rights of
others without authorization, and neither the Borrower nor any Subsidiary has
received any written notice regarding, any such action, suit, other proceeding
or claim. Except as set forth on Schedule 3.1(n), neither the Borrower nor any
Subsidiary is a party to or bound by any options, licenses, or agreements with
respect to IP other than licenses for computer software acquired in the ordinary
course of business. The term “Intellectual Property” as used herein means (i)
all patents, patent applications, patent disclosures and inventions (whether
patentable or unpatentable and whether or not reduced to practice), (ii) all
trademarks, service marks, trade dress, trade names, slogans, logos, and
corporate names and Internet domain names, together with all of the goodwill
associated with each of the foregoing, (iii) copyrights, copyrightable works,
and licenses, (iv) registrations and applications for registration for any of
the foregoing, (v) computer software (including but not limited to source code
and object code), data, databases, and documentation thereof, (vi) trade secrets
and other confidential information, (vii) other intellectual property, and
(viii) copies and tangible embodiments of the foregoing (in whatever form and
medium).

 

(o)          Neither the Borrower nor any of its Subsidiaries is in violation of
the Organizational Documents, or in breach of or otherwise in default under, and
no event has occurred which, with notice or lapse of time or both, would
constitute such breach or other default in the performance of any agreement or
condition contained in any agreement under which it may be bound, or to which
any of its assets is subject.

 



21

 

 

(p)          All federal, state, local and foreign income and franchise and
other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliates have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all Taxes, assessments and other governmental
charges and impositions reflected therein and all other material Taxes,
assessments and other governmental charges otherwise due and payable have been
paid prior to the date on which any liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. As of the
Agreement Date, no Tax Return is under audit or examination by any Governmental
Authority, and no Tax Affiliate has received written notice from any
Governmental Authority of any audit or examination or any assertion of any
material claim for Taxes. No Tax Affiliate has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Tax Affiliate is the common parent.

 

(q)          Other than as set forth in Schedule 3.1(q) neither the Borrower nor
any Subsidiary has granted rights to market or sell its services to any other
Person, and are not bound by any agreement that affects the exclusive right of
the Borrower or any Subsidiary to develop, license, market or sell its services.

 

(r)          The Borrower and its Subsidiaries: (A) at all times has complied
with all Applicable Laws; (B) has not received any warning letter or other
correspondence or notice from the any Governmental Authority alleging or
asserting noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required in connection with the business of the Borrower or its
Subsidiaries by any Applicable Laws (together, the “Authorizations”); (C)
possesses and complies with the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and has no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations.

 

(s)          The audited financial statements of the Borrower and its
Subsidiaries as of December 31, 2012 and the unaudited financial statements of
the Borrower and its Subsidiaries as of the nine (9) month period ended
September 30, 2013, together with the related notes fairly present the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of operations and changes in cash flows for the periods therein
specified in conformity with GAAP consistently applied throughout the periods
involved, subject, in the case of unaudited financial statements, to year-end
adjustments; and there are no material off-balance sheet arrangements or any
other relationships with unconsolidated entities or other persons, that may have
a material current or, to the Borrower’s knowledge, material future effect on
the Borrower’s or its Subsidiaries’ financial condition, results of operations,
liquidity, capital expenditures, capital resources or significant components of
revenue or expenses.

 



22

 

 

(t)          The Borrower maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(u)          (i) To the knowledge of the Borrower, no “prohibited transaction”
as defined under Section 406 of ERISA or Section 4975 of the Code that is not
exempt under ERISA Section 408 or Section 4975 of the Code, under any applicable
regulations and published interpretations thereunder or under any applicable
prohibited transaction, individual or class exemption issued by the Department
of Labor, has occurred with respect to any Employee Benefit Plan, except as for
such transaction that would not have a Material Adverse Effect, (ii) at no time
within the last seven (7) years has the Borrower or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to
Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Borrower or any ERISA Affiliate has incurred or
could incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee
Benefit Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code, except for such failures to comply that would not have a
Material Adverse Effect, (v) no event has occurred (including a “reportable
event” as such term is defined in Section 4043 of ERISA) and no condition exists
that would subject the Borrower or any ERISA Affiliate to any tax, fine, lien,
penalty or liability imposed by ERISA, the Code or other applicable law, except
for any such tax, fine, lien, penalty or liability that would not, individually
or in the aggregate, have a Material Adverse Effect, (vi) the Borrower does not
maintain any Foreign Benefit Plan, (vii) the Borrower does not have any
obligations under any collective bargaining agreement. As used in this
clause (t), “Employee Benefit Plan” means any material “employee benefit plan”
within the meaning of Section 3(3) of ERISA, and all stock purchase, stock
option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (A) any current
or former employee, director or independent contractor of the Borrower or any of
its Subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Borrower or any of its
respective Subsidiaries or (B) the Borrower or any of its Subsidiaries has had
or has any present or future obligation or liability on behalf of any such
employee, director or independent contractor; “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended; “ERISA Affiliate” means any
member of the Borrower’s controlled group as defined in Code Section 414 (b),
(c), (m) or (o); and “Foreign Benefit Plan” means any Employee Benefit Plan
mandated by a government other than the United States of America is subject to
the laws or a jurisdiction outside of the United States.

 



23

 

 

(v)         The Borrower’s Subsidiaries are set forth in Schedule 3.1(v).

 

(w)          Subsequent to January 1, 2013, the Borrower has not declared or
paid any dividends or made any distribution of any kind with respect to its
capital stock; and other than as set forth on Schedule 3.1(w), there has not
been any change in the capital stock, or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock, of the
Borrower.

 

(x)          All of the issued and outstanding shares of capital stock of the
Borrower are duly authorized and validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state and foreign securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities that have not been waived
in writing; the Warrants and the Notes have been duly authorized and, from and
after the Share Authorization Date, the Common Stock issuable upon conversion of
the Notes (the “Conversion Shares”) and exercise of the Warrants (the “Warrant
Shares”) will have been duly authorized and the Warrant Shares, Conversion
Shares and Interest Shares, when issued, delivered and paid for in accordance
with the terms of the Warrants or the Notes, as applicable, will have been
validly issued and will be fully paid and nonassessable. From and after the
Share Authorization Date, the Company will have reserved from its duly
authorized capital stock a sufficient number of shares of Common Stock to issue
the Conversion Shares, the Interest Shares and the Warrant Shares, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Loan Documents or imposed by applicable securities laws and
except for those created by the Lenders. Assuming the accuracy of the
representations and warranties of the Lender in this Agreement, the Securities
will be issued in compliance with all applicable federal and state securities
laws. The Company shall, from the Share Authorization Date forward, so long as
any of the Notes and/or Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued capital stock,
solely for the purpose of effecting the conversion of the Notes and exercise of
the Warrants, the number of shares of Common Stock issuable upon such conversion
and/or exercise (without taking into account any limitations on the conversion
of the Notes and/or exercise of the Warrants as set forth therein). There are no
preemptive rights or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of any shares of Common Stock pursuant
to the Borrower’s Organizational Documents or any agreement to which the
Borrower or any of its Subsidiaries is a party or by which the Borrower or any
of its Subsidiaries is bound and all of the foregoing rights have been fully
waived in respect of the issuance of the Conversion Shares, and the Warrants.
The Borrower’s outstanding shares of capital stock, options and warrants as set
forth in Schedule 3.1(x) to this Agreement is accurate, and there are no other
(i) except as set forth in such Schedule, options issuable or issued under the
Borrower’s option plans, or (ii) any other options, warrants, agreements,
contracts or other rights in existence to purchase or acquire from the Borrower
or any Subsidiary of the Borrower any shares of the capital stock of the
Borrower or any Subsidiary of the Borrower. The issuance and delivery of the
Warrants does not and, assuming full exercise of the Warrants, the exercise of
the Warrants will not, require approval from any Governmental Authority.

 



24

 

 

(y)          The issuance of the Conversion Shares, Warrants and Warrant Shares
will not obligate the Borrower to issue shares of Common Stock or other
securities to any Person (other than the Lenders) and will not result in a right
of any holder of Borrower securities to adjust the exercise, conversion,
exchange or reset price or other right under any of such securities. There are
no stockholders’ agreements, voting agreements or other similar agreements with
respect to the Borrower’s capital stock to which the Borrower is a party or, to
the Borrower’s knowledge, between or among any of the Borrower’s stockholders.

 

(z)          Assuming the accuracy of the representations and warranties of the
Lenders set forth in Section 3.3 of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Lenders under the Loan Documents. The issuance and sale of the
Securities hereunder complies in all material respect with and does not
contravene the rules and regulations of the Principal Trading Market.

 

(aa)         The Borrower is not, and immediately after receipt of payment of
the Notes and Warrants will not be, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. The Borrower shall conduct
its business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

(bb)         Other than the Lenders, no Person has any right to cause the
Borrower to effect the registration under the Securities Act of any securities
of the Borrower other than those securities which are currently registered on an
effective registration statement on file with the Commission.

 

(cc)         The Borrower’s Common Stock is registered pursuant to Section 12(b)
or 12(g) of the Exchange Act, and the Borrower has taken no action designed to
terminate the registration of the Common Stock under the Exchange Act nor has
the Borrower received any notification that the Commission is contemplating
terminating such registration. The Borrower is in compliance with all listing
and maintenance requirements of the Principal Trading Market on the date hereof.

 

(dd)         Assuming the accuracy of the representations and warranties of the
Lenders set forth in Section 3.3, none of the Borrower, nor, to the Borrower’s
knowledge, any of its Affiliates or any Person acting on its behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offers or sales of any Borrower security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Borrower of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Loan Documents to be integrated with prior offerings by the Borrower for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Borrower are listed or designated.

 

(ee)         Neither the Borrower nor, to the Borrower’s knowledge, any person
acting on behalf of the Borrower, has offered or sold any of the Securities by
any form of general solicitation or general advertising.

 



25

 

 

(ff)         The Borrower has not, and it the Borrower’s knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Borrower to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Borrower or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Borrower.

 

(gg)         The Borrower is not and does not intend to become a “passive
foreign investment company” with the meaning of Section 1297 of the Code.

 

Section 3.2           Borrower Acknowledgment. The Borrower acknowledges that it
has made the representations and warranties referred to in Section 3.1 with the
intention of persuading the Lenders to enter into the Loan Documents and that
the Lenders have entered into the Loan Documents on the basis of, and in full
reliance on, each of such representations and warranties and such
representations and warranties shall survive the execution of this Agreement
until the Obligations are paid in full.

 

Section 3.3           Representations and Warranties of the Lenders. Each Lender
represents and warrants to the Borrower as of the Agreement Date that:

 

(a)          Such Lender is duly organized and validly existing under the laws
of the jurisdiction of its formation.

 

(b)          Each Loan Document to which it is a party has been duly authorized,
executed and delivered by such Lender and constitutes the valid and legally
binding obligation of such Lender, enforceable in accordance with its terms,
except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) applicable equitable principles (whether
considered in a proceeding at law or in equity).

 

(c)          Such Lender has full power and authority to make each Disbursement
and to enter into and perform its other obligations under each of the Loan
Documents and carry out the other transactions contemplated thereby.

 

(d)          Such Lender understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Notes and Warrants and, (i)
upon conversion of the Notes, will acquire the Note Shares issuable upon
conversion thereof, (ii) upon exercise of the Warrants, will acquire the Warrant
Shares issuable upon exercise thereof, and (iii) will, under certain
circumstances, receive the Interest Shares in lieu of cash interest payments
under the Notes, in each case as principal for its own account and not with a
view to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Lender does
not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Lender is
acquiring the Securities hereunder in the ordinary course of its business. Such
Lender does not presently have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities (or any securities which are derivatives thereof) to or through
any person or entity; and such Lender is not a registered broker-dealer under
Section 15 of the Exchange Act or any entity engaged in a business that would
require to be so registered as a broker-dealer.

 



26

 

 

ARTICLE 4

CONDITIONS OF DISBURSEMENT

 

Section 4.1           Conditions to the Disbursement. The obligation of the
Lenders to make the First Disbursement shall be subject to the fulfillment of
the following conditions:

 

(a)          The Lenders shall have received executed counterparts of the Loan
Documents from the Borrower and its Subsidiaries, a certificate as to
Organizational Documents, resolutions, incumbency and an opinion of its counsel
reasonably acceptable to the Lenders;

 

(b)          All actions required to be taken by the Borrower pursuant to
Section 2.10 shall have been taken;

 

(c)          No Default or Event of Default shall have occurred or would result
from the Disbursement;

 

(d)          All of the representations and warranties set forth in Section 3.1
shall be true and correct; and

 

(e)          The holders of the Borrower’s 10% Subordinated Convertible
Promissory Notes shall have exercised their right to convert the outstanding
principal and accrued interest under such notes into equity securities of the
Borrower or will be repaid in full from the proceeds of the First Disbursement.

 

Section 4.2           Conditions to the Second Disbursement. The obligation of
the Lenders to make the Second Disbursement shall be subject to the fulfillment
of the following conditions:

 

(a)          All actions required to be taken by the Borrower pursuant to
Section 2.10 shall have been taken;

 

(b)          No Default or Event of Default shall have occurred or would result
from the Disbursement;

 

(c)          All of the representations and warranties set forth in Section 3.1
shall be true and correct; and

 

(d)          The Disbursement Condition shall have been met.

 



27

 


PARTICULAR COVENANTS AND EVENTS OF DEFAULT

 

Section 4.3           Affirmative Covenants. Unless the Required Lenders shall
otherwise agree:

 

(i)          The Borrower shall and shall cause its Subsidiaries to maintain its
existence and qualify and remain qualified to do its business as currently
conducted, except for any merger or dissolution of a Subsidiary in accordance
with Section 4.4(i).

 

(ii)         The Borrower shall and shall cause its Subsidiaries to comply in
all material respects with all Applicable Laws.

 

(iii)        The Borrower shall obtain and shall cause its Subsidiaries to make
and keep in full force and effect all Authorizations.

 

(iv)        The Borrower shall promptly notify the Lenders of the occurrence of
(i) any Default or Event of Default and (ii) any claims, litigation,
arbitration, mediation or administrative or regulatory proceedings that are
instituted or threatened against the Borrower or any of its Subsidiaries, and
(iii) each event which, at the giving of notice, lapse of time, determination of
materiality or fulfillment of any other applicable condition (or any combination
of the foregoing), would constitute an event of default (however described)
under any Loan Document.

 

(v)         If the Borrower is not required to file reports pursuant to Sections
13 or 15(d) of the United States Securities Exchange Act of 1934, as it may be
amended from time to time (the “Exchange Act”), the Borrower will provide
quarterly unaudited financial statements for itself, the other Credit Parties
and their Subsidiaries within 45 days after the end of each of the first three
quarters of each fiscal year, and audited annual financial statements within 120
days after the end of each year prepared in accordance with GAAP in the United
States or such other jurisdiction as may be applicable with a report thereon by
the Borrower’s independent certified public accountants (an “Accountant’s
Report”); (ii) if the Borrower is required to file reports pursuant to Sections
13 or 15(d) of the Exchange Act, the Borrower will timely file with the SEC
(subject to appropriate extensions made under Rule 12b-25 of the Exchange Act)
any annual reports, quarterly reports and other periodic reports required to be
filed pursuant to Section 13 or 15(d) of the Exchange Act; and (iii) the
Borrower will provide to the Lenders copies of all documents, reports, financial
data and other information that the Lenders may reasonably request, including
amendments to its Organizational Documents promptly after their effectiveness,
and permit the Lenders to, at their own expense, visit and inspect any of the
properties of the Borrower or its Subsidiaries, and to discuss its affairs,
finances with its officers during regular business hours and upon reasonable
notice.

 

(vi)        Borrower shall, on the Agreement Date, reimburse Lenders for their
legal fees and expenses in connection with the negotiation, documentation and
closing of the Loan Documents.

 

(vii)       Promptly following the First Disbursement, the Borrower shall take
all reasonable and necessary steps to approve the Share Authorization including
(but not limited to) calling a special meeting of its shareholders of the
purpose of approving the Share Authorization, filing a proxy statement with the
Commission in connection with such meeting recommending to its shareholders that
they vote to approve the Share Authorization at such meeting (and not
withdrawing such recommendation unless and until the occurrence of a Stroke
Trial Price Event) and soliciting proxies from its shareholders to approve the
Share Authorization in connection with such meeting.

 



28

 

 

(viii)      Borrower shall maintain at all times subsequent to the Second
Disbursement, cash on deposit in Deposit Accounts (as defined in the Security
Agreement) subject to Control Agreements (as defined in the Security Agreement)
in favor of Lenders of not less than $500,000.

 

(ix)         On or before the earlier of (i) April 30, 2014, or (ii) the date of
the Second Disbursement Request, Borrower shall have entered into employment
agreements with Martin Rosendale, Steven Shallcross, Dean Tozer and Peter
Clausen in form acceptable to the Lenders.

 

Section 4.4           Negative Covenants. Unless the Required Lenders shall
otherwise agree:

 

(i)          The Borrower shall not and shall not permit any Subsidiary to
(a) liquidate, provided that a Subsidiary may merge into the Borrower or any
other Subsidiary, or (b) enter into any merger, consolidation or reorganization,
unless (x) the Borrower or a Subsidiary is the surviving corporation. The
Borrower shall not establish any Subsidiary unless such Subsidiary executes and
delivers to the Lenders, a Security Agreement in the form delivered to the
Lenders by the Borrower and its Subsidiaries on the Agreement Date acceptable to
the Lenders.

 

(ii)         The Borrower shall not, and shall not permit any Subsidiary to,
(i) enter into any partnership, joint venture, syndicate, pool, profit-sharing
or royalty agreement or other combination, or engage in any transaction with any
stockholder of the Borrower, any Affiliate of the Borrower or any equity holder
of such Affiliate, whereby its income or profits are, or might be, shared with
another Person other than a wholly owned Subsidiary, (ii) enter into any
management contract or similar arrangement whereby a substantial part of its
business is managed by another Person, or (iii) distribute, or permit the
distribution of, any of its assets, including its intangibles, to any
stockholder of the Borrower, any Affiliate of the Borrower or any equity holder
of such Affiliate.

 

(iii)        The Borrower shall not and shall not permit any Subsidiary to
(a) create, incur or suffer any Lien upon any of its assets, except Permitted
Liens or (b) assign, sell, transfer or otherwise dispose of, any Loan Document
or its rights and obligations thereunder.

 

(iv)        The Borrower shall not and shall not permit any Subsidiary to
create, incur, assume, guarantee or be liable with respect to any Indebtedness,
other than Permitted Indebtedness or make any payment of Subordinated Debt,
except as permitted by this Agreement or the Subordination Agreement.

 

(v)         The Borrower shall not and shall not permit any Subsidiary to
acquire any assets (other than assets acquired in the ordinary course of
business), directly or indirectly, in one or more related transactions, for a
consideration, in cash or other property (valued at its fair market value)
greater than $1,000,000.

 



29

 

 

(vi)        The Borrower shall not and shall not permit any Subsidiary to sell
or otherwise transfer any of their respective assets other than:

 

(A)         in the ordinary course of business, including sales of inventory,
and sales, transfers and other dispositions of used, surplus, obsolete or
outmoded machinery or equipment;

 

(B)         sales or transfers to the Borrower;

 

(C)         the sale or discount of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof and not in connection with any financing transaction;

 

(D)         dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);

 

(E)         leases or subleases of real property granted by the Borrower or any
Subsidiary to third Persons not interfering in any material respect with the
business of the Borrower or any Subsidiary; and

 

(F)         the licensing of patents, trademarks, copyrights and other
intellectual property in the ordinary course of business.

 

Section 4.5           Major Transaction. The Borrower shall give the Lenders
notice of a Major Transaction (as defined in the Warrants) at least 30 days
prior to the consummation thereof but in any event not later than 2 business
days following the first public announcement thereof. The Lenders, within 5 days
after the receipt of such notice, in the exercise of their sole discretion, may
deliver a notice to the Borrower (the “Put Notice”) that the Final Payment shall
be due and payable. If the Lenders deliver a Put Notice, then simultaneously
with consummation of such Major Transaction, the Borrower shall make the Final
Payment to the Lenders. The Borrower shall not consummate any Major Transaction
without complying with the provisions of this Section 5.3.

 

Section 4.6           General Acceleration Provision upon Events of Default. If
one or more of the events specified in this Section 4.6 shall have happened and
be continuing beyond the applicable cure period (each, an “Event of Default”),
the Required Lenders, by written notice to the Borrower (an “Acceleration
Notice”), may declare the principal of, and accrued and unpaid interest on, all
of the Notes or any part of any of them (together with any other amounts accrued
or payable under the Loan Documents) to be, and the same shall thereupon become,
immediately due and payable, without any further notice and without any
presentment, demand, or protest of any kind, all of which are hereby expressly
waived by the Borrower, and take any further action available at law or in
equity, including, without limitation, the sale of the Loan and all other rights
acquired in connection with the Loan:

 



30

 

 

(a)          The Borrower shall have failed to make payment of principal and
interest under the Notes or any other Obligations when due and such failure
continues for a period of five (5) days.

 

(b)          (i) The Borrower shall have failed to comply with the due
observance or performance of any covenant contained in Section 4.3 (iv)(i) or
Section 4.4 of this Agreement or (ii) the Borrower shall have failed to comply
with the due observance or performance of any other covenant contained in the
Loan Documents (other than occurrences described in other provisions of this
Section 4.6 for which a different grace or cure period is specified or for which
no grace or cure period is specified and thereby constitute immediate Events of
Default) and such default is not remedied by the Borrower or waived by the
Lenders within fifteen (15) days after the earlier of (A) receipt by the
Borrower of notice from the Lenders of such default, or (B) actual knowledge of
the Borrower or any other Credit Party of such default.

 

(c)          If an Event of Default (as such term is defined in the Warrants)
shall have occurred.

 

(d)          Any representation or warranty made by the Borrower in any Loan
Document shall have been incorrect, false or misleading in any material respect
(except to the extent that such representation or warranty is qualified by
reference to materiality or Material Adverse Effect, to which extent it shall
have been incorrect, false or misleading in any respect) as of the date it was
made.

 

(e)          (i)  The Borrower shall generally be unable to pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
as they come due or shall make a general assignment for the benefit of
creditors; (ii) the Borrower shall declare a moratorium on the payment of its
debts; (iii) the commencement by the Borrower of proceedings to be adjudicated
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; (iv) the commencement against the Borrower of a proceeding in any court
of competent jurisdiction under any bankruptcy or other applicable law (as now
or hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, arrangement, adjustment, or the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official), and any such proceeding shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall continue
unstayed or otherwise in effect, for a period of forty-five (45) days; (v) the
making by the Borrower of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.

 

(f)          One or more judgments in excess of $250,000 against the Borrower or
any Subsidiary or attachments against any of their respective property remain(s)
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of 30 days from the date of entry of such judgment.

 



31

 

 

(g)          Any authorization of a Government Authority necessary for the
execution, delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations under any Loan Document is not given or
is withdrawn or ceases to remain in full force or effect.

 

(h)          The validity of any Loan Document shall be contested by the
Borrower or any Subsidiary, or any Applicable Law shall purport to render any
material provision of any Loan Document invalid or unenforceable or shall
purport to prevent or materially delay the performance or observance by the
Borrower of the Obligations.

 

(i)          There is a failure to perform in any Material Agreement to which
the Borrower or any Subsidiary is a party with a third party or parties
resulting in a right by such third party or parties to accelerate the maturity
of any Indebtedness for borrowed money in an amount in excess of $100,000.

 

(j)          If any Governmental Authority terminates, suspends, or imposes any
material restrictions on the business or operations of Borrower or any
Subsidiary.

 

(k)          If at any time after a Share Authorization, Borrower fails to have
authorized and unissued shares of Common Stock to cover (in addition to any
shares issuable upon conversion or exercise of any convertible or exercisable
shares of the Borrower outstanding) all shares issuable on exercise of the
Warrants or conversion of the Notes.

 

Section 4.7           Automatic Acceleration on Dissolution or Bankruptcy.
Notwithstanding any other provisions of this Agreement, if an Event of Default
under Section 5.4(d) shall occur, the principal of the Notes (together with any
other amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.

 

Section 4.8           Recovery of Amounts Due. If any amount payable hereunder
is not paid as and when due, the Borrower hereby authorizes the Lenders to
proceed, to the fullest extent permitted by applicable law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower to the full extent of all amounts payable to the
Lenders.

 

ARTICLE 5

MISCELLANEOUS

 

Section 5.1           Notices. Any notices required or permitted to be given
under the terms hereof shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
received by electronic mail in each case addressed to a party. The addresses for
such communications shall be:

 



32

 

 

If to the Borrower:

 

Cytomedix, Inc.
209 Perry Parkway, Suite 7
Gaithersburg, MD 20877
Fax:
E-mail:
Attention:

 

With a copy to:

 

Schiff Hardin LLP
900 K Street NW, Suite 700
Washington, DC 20001
Fax: (202) 778-6460
Email: aorudjev@schiffhardin.com
Attn: Alec Orudjev

 

If to the Lenders:

 

Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Email: dclark@deerfield.com

Attn: David J. Clark

 

With a copy to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax: (212) 940-8776
Email: mark.fisher@kattenlaw.com
Attn: Mark I. Fisher, Esq.

 

Section 5.2           Waiver of Notice. Whenever any notice is required to be
given to the Lenders or the Borrower under any of the Loan Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

Section 5.3           Reimbursement of Legal and Other Expenses. If any amount
owing to the Lenders under any Loan Document shall be collected through
enforcement of this Agreement, any Loan Document or restructuring of the Loan in
the nature of a work-out, settlement, negotiation, or any process of law, or
shall be placed in the hands of third Persons for collection, the Borrower shall
pay (in addition to all monies then due in respect of the Loan or otherwise
payable under any Loan Document) all reasonable and documented external
attorneys’ and other fees and out-of-pocket expenses incurred in respect of such
collection.

 



33

 

 

Section 5.4           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.

 

Section 5.5           Successors and Assigns. This Agreement shall bind and
inure to the respective successors and assigns of the Parties, except that the
Borrower may not assign or otherwise transfer all or any part of its rights
under the Loan Documents without the prior written consent of the Lenders. Upon
a Lender’s assignment of a Note such Lender shall provide notice of the transfer
to Borrower for recordation in the Register pursuant to Section 1.4. Upon
receipt of a notice of a transfer of an interest in a Note, Borrower shall
record the identity of the transferee and other relevant information in the
Register and the transferee shall (to the extent of the interests transferred to
such transferee) have all the rights and obligations of, and shall be deemed, a
Lender hereunder.

 

Section 5.6           Entire Agreement. The Loan Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.

 

Section 5.7           Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 5.8           Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.

 



34

 

 

Section 5.9           Survival.

 

(a)          This Agreement and all agreements, representations and warranties
made in the Loan Documents, and in any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the other Parties and shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder regardless of
any investigation made by any such other Party or on its behalf, and shall
continue in force until all amounts payable under the Loan Documents shall have
been fully paid in accordance with the provisions thereof, and the Lenders shall
not be deemed to have waived, by reason of making the Loan, any Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that the Lenders may have had notice or
knowledge of any such Event of Default or may have had notice or knowledge that
such representation or warranty was false or misleading at the time the
Disbursement was made.

 

(b)          The obligations of the Borrower under Sections 1.4 and 2.5 and the
obligations of the Borrower and the Lenders under this Article 5 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan, or the termination
of this Agreement or any provision hereof.

 

Section 5.10         No Waiver. Neither the failure of, nor any delay on the
part of, any Party in exercising any right, power or privilege hereunder, or
under any agreement, document or instrument mentioned herein, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.

 

Section 5.11         Indemnity.

 

(a)          The Borrower shall, at all times, indemnify and hold each Lender
harmless (the “Indemnity”) and each of their respective directors, partners,
officers, employees, agents, counsel and advisors (each, an “Indemnified
Person”) in connection with any losses, claims (including the reasonable
attorneys’ fees incurred in defending against such claims), damages,
liabilities, penalties, or other expenses arising out of, or relating to, the
Loan Documents, the extension of credit hereunder or the Loan or the use or
intended use of the Loan, which an Indemnified Person may incur or to which an
Indemnified Person may become subject, but excluding Excluded Taxes (each, a
“Loss”). The Indemnity shall not apply to the extent that a court or arbitral
tribunal of competent jurisdiction issues a final judgment that such Loss
resulted from the gross negligence or willful misconduct of the Indemnified
Person. The Indemnity is independent of and in addition to any other agreement
of Borrower under any Loan Document to pay any amount to the Lenders, and any
exclusion of any obligation to pay any amount under this subsection shall not
affect the requirement to pay such amount under any other section hereof or
under any other agreement. For the avoidance of doubt, this Section 5.11 shall
not apply to Indemnified Taxes.

 



35

 

 

(b)          Promptly after receipt by an Indemnified Person under this Section
5.11 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Loss in respect thereof is to be
made against the indemnifying person under this Section 5.11, deliver to
Borrower a written notice of the commencement thereof, and Borrower shall have
the right to participate in, and, to the extent Borrower so desires, to assume
control of the defense thereof with counsel mutually satisfactory to Borrower
and the Indemnified Person, as the case may be.

 

(c)          An Indemnified Person shall have the right to retain its own
counsel with the documented reasonable fees and out-of-pocket expenses to be
paid by the indemnifying person, if, in the reasonable opinion of counsel for
the Indemnified Person, the representation by such counsel of the Indemnified
Person and Borrower would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. The Borrower shall pay for only one separate
legal counsel for the Indemnified Persons. The failure of an Indemnified Person
to deliver written notice to the Borrower within a reasonable time of the
commencement of any such action shall not relieve the Borrower of any liability
to the Indemnified Person under this Section 5.11, except to the extent that
Borrower is actually prejudiced in its ability to defend such action. The
indemnification required by this Section 5.11 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.

 

Section 5.12         No Usury. The Loan Documents are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
or otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof. The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the Notes.

 



36

 

 

Section 5.13         Further Assurances. From time to time, the Borrower shall
perform any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Loan Document or any or to preserve and protect the Lenders’
rights as contemplated therein.

 

[SIGNATURE PAGE FOLLOWS]

 

37

 

 

IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 31st day of March, 2014.

 



BORROWER:       CYTOMEDIX, INC.       By: /s/ Martin Rosendale   Name: Martin
Rosendale   Title:  Chief Executive Officer       LENDERS:       DEERFIELD
PRIVATE DESIGN FUND II, L.P.   By:  Deerfield Mgmt., L.P., its General Partner  
By:  J.E. Flynn Capital, LLC, its General Partner       By: /s/ David J. Clark  
Name: David J. Clark   Title:  General Counsel—Authorized Signatory      
DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.   By:  Deerfield Mgmt., L.P. its
General Partner   By:  J.E. Flynn Capital, LLC, its General Partner       By:
/s/ David J. Clark   Name: David J. Clark   Title:  General Counsel—Authorized
Signatory       DEERFIELD SPECIAL SITUATIONS FUND, L.P.   By:  Deerfield Mgmt.,
L.P. its General Partner   By:  J.E. Flynn Capital, LLC, its General Partner    
  By: /s/ David J. Clark   Name: David J. Clark   Title:  General
Counsel—Authorized Signatory  

 

 

38

 



 

DEERFIELD SPECIAL SITUATIONS
INTERNATIONAL MASTER FUND, L.P.   By:  Deerfield Mgmt., L.P. its General Partner
  By:  J.E. Flynn Capital, LLC, its General Partner       By: /s/ David J. Clark
  Name: David J. Clark   Title:  General Counsel—Authorized Signatory  



 

39

 

